

Exhibit 10.3
 
 
 
 
 


 
GENERAL SECURITY AGREEMENT
 
made by
 
AEMETIS, INC.,
 
as a Grantor
 
THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO
 
in favor of
 
THIRD EYE CAPITAL CORPORATION,
 
as Agent
 
Dated as of July 10, 2017
 
 


 
 
 
 
 
 
 





TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINED TERMS
1
Section 1.01. Definitions
1
Section 1.02. Other Definitional Provisions

5
ARTICLE II [RESERVED]
5
ARTICLE III GRANT OF SECURITY INTEREST
5
Section 3.01. Grant of Security
5
ARTICLE IV REPRESENTATIONS AND WARRANTIES
6
Section 4.01. Title; No Other Liens
6
Section 4.02. Perfected First Priority Liens
7
Section 4.03. Chief Executive Office; Etc
7
Section 4.04. Inventory and Equipment
8
Section 4.05. Farm Products
8
Section 4.06. Investment Property
8
Section 4.07. Receivables
9
Section 4.08. Intellectual Property
9
Section 4.09. Securities Accounts, Commodities Accounts and Deposit Accounts
10
Section 4.10. Commercial Tort Claims
10
Section 4.11. Letters of Credit
10
Section 4.12. Independent Investigation; Etc
10
Section 4.13. Assigned Agreements
10
ARTICLE V COVENANTS
12
Section 5.01. Delivery and Control of Instruments, Investment Property,
Negotiable Documents, Chattel Paper, Letter-of-Credit Rights, and Transferable
Records
12
Section 5.02. Maintenance of Insurance
14
Section 5.03. Payment of Guaranteed Obligations
14
Section 5.04. Maintenance of Perfected Security Interest; Limitation on
Dispositions; Further Documentation; Inspection; Etc
14
Section 5.05. Changes in Locations; Name; Jurisdiction of Incorporation; Etc
15
Section 5.06. Notices
15
Section 5.07. Investment Property
16
Section 5.08. Inventory and Equipment
16
Section 5.09. Receivables
17
Section 5.10. Intellectual Property
17
Section 5.11. Commercial Tort Claims
19
Section 5.12. Assigned Agreements
19
Section 5.13. Covenants in Note Purchase Agreement.
20
ARTICLE VI REMEDIAL PROVISIONS
20
Section 6.01. Certain Matters Relating to Receivables
20
Section 6.02. Communications with Obligors; Grantors Remain Liable
20
Section 6.03. Voting Rights; Dividends; Etc
21
Section 6.04. Proceeds to be Turned Over To Agent
22
Section 6.05. Application of Proceeds
22
Section 6.06. Remedies
23

 
 
ii

 
 
TABLE OF CONTENTS

(continued)

 
 
Page
 

Section 6.07. Registration Rights
24
Section 6.08. Deficiency
25
Section 6.09. Sales on Credit
25
ARTICLE VII THE AGENT
25
Section 7.01. Agent’s Appointment as Attorney-in-Fact; Etc
25
Section 7.02. Duty of Agent
27
Section 7.03. Financing Statements
27
Section 7.04. Authority of Agent
27
ARTICLE VIII MISCELLANEOUS
27
Section 8.01. Amendments in Writing
27
Section 8.02. Notices
27
Section 8.03. Security Interest Absolute
28
Section 8.04. No Waiver by Course of Conduct; Cumulative Remedies
28
Section 8.05. Indemnity and Expenses
28
Section 8.06. Successors and Assigns
28
Section 8.07. Set-Off
29
Section 8.08. Counterparts
29
Section 8.09. Severability
29
Section 8.10. Headings
29
Section 8.11. Governing Law
29
Section 8.12. Submission To Jurisdiction
30
Section 8.13. Acknowledgements
30
Section 8.14. Additional Grantors
30
Section 8.15. Release
31
Section 8.16. WAIVER OF JURY TRIAL
31
Section 8.17. INTEGRATION
31
Section 8.18. Time is of the Essence
31
Section 8.19. Survival
31

 
 




iii

 
 
SCHEDULES
 
Schedule 1

Assigned Agreements
Schedule 2

Investment Property
Schedule 3
Perfection Matters
Schedule 4

Jurisdictions of Organization and Chief Executive Offices
Schedule 5
Inventory and Equipment Locations
Schedule 6

Intellectual Property
Schedule 7
Commercial Tort Claims
Schedule 8 

Equipment Subject to Certificate of Title Statutes
Schedule 9
Letters of Credit
Schedule10
Existing Prior Liens
 
ANNEXES
 
Annex 1
Form of Assumption Agreement
Annex 2
Form of Intellectual Property Security Agreement
Annex 3  

Form of Intellectual Property Security Agreement Supplement
Annex 4   

Form of Consent and Agreement
 
 




iv

 

 
GENERAL SECURITY AGREEMENT
 
This GENERAL SECURITY AGREEMENT, (the “Agreement”) dated as of July 10, 2017, is
made by Aemetis, Inc., a Nevada corporation (the “Company”), as a grantor, and
each other Person that may from time to time become party hereto as a grantor
(collectively with the Company, the “Grantors”), in favor of THIRD EYE CAPITAL
CORPORATION, as administrative agent and collateral agent for and on behalf of
the Noteholders (as defined in the Note Purchase Agreement referred to below)
(in such aforesaid capacities, or any successor or assign in such capacities,
the “Agent”).
 
RECITALS
 
A.           Goodland Advanced Fuels, Inc., the Noteholders from time to time
party thereto, and the Agent have entered into that certain Note Purchase
Agreement of even date herewith (as amended, varied, supplemented, restated,
renewed or replaced at any time and from time to time, the "Note Purchase
Agreement");
 
B.           Each Grantor has entered into that certain Limited Guaranty of even
date herewith (as amended, varied, supplemented, restated, renewed or replaced
at any time and from time to time, the "Limited Guaranty") to guarantee the
Guaranteed Obligations (as defined in the Limited Guaranty);
 
C.           Each Grantor will derive substantial direct and indirect benefit
from the making of the Loans under the Note Purchase Agreement; and
 
D.           It is a condition precedent to the obligation of the Noteholders to
make Loans under the Note Purchase Agreement that each Grantor shall have
executed and delivered this Agreement to the Agent, for the benefit of the
Agent, the Noteholders from time to time party to the Note Purchase Agreement
and any other holder of any Note Indebtedness (collectively with the Agent and
the Noteholders, the “Secured Parties”).
 
NOW, THEREFORE, in consideration of the premises and to induce the Noteholders
to make the Loans pursuant to the Note Purchase Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Agent, for the benefit of the
Secured Parties, as follows:
 
ARTICLE I
 
DEFINED TERMS
 
Section 1.01.  Definitions. Unless otherwise defined herein, terms defined in
the Note Purchase Agreement and used herein shall have the meanings given to
them in the Note Purchase Agreement. Furthermore, unless otherwise defined in
this Agreement or in the Note Purchase Agreement, terms defined in Article 8 or
9 of the UCC (as defined below) are used in this Agreement as such terms are
defined in such Article 8 or 9.
 
(a)              The following terms shall have the following meanings:
 
"Accounts" means all "accounts" as such term is defined in Article 9 of the UCC.
 
"Agreement" means this General Security Agreement, as amended, varied,
supplemented, restated, renewed or replaced at any time and from time to time.
 
 





 
 
"Assigned Agreements" means the contracts and agreements listed in Schedule 1,
as the same may be amended, restated, supplemented or otherwise modified from
time to time, including, without limitation, (i) all rights of any Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of any Grantor to receive proceeds of any insurance,
indemnity, warranty, or guaranty thereunder or in connection therewith, (iii)
all rights of any Grantor to damages arising thereunder or in connection
therewith and (iv) all rights of any Grantor to perform thereunder and to compel
performance and otherwise exercise rights and remedies thereunder.
 
"Assumption Agreement" means an Assumption Agreement in substantially the form
of Annex 1 to this Agreement.
 
“Capital Stock” means, with respect to any Person, (a) any and all of the
shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests in) such
Person, (b) any and all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, and (c) all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), in the case of
clauses (a) through (c) above, whether voting or nonvoting, and whether or not
such shares, participations, warrants, options, rights or other interests are
outstanding on any date of determination.
 
"Collateral" has the meaning specified in Section 3.01.
 
"Collateral Accounts" means any collateral account established by the Agent
pursuant to this Agreement or the Note Purchase Agreement. Each Collateral
Account shall be in the name of the Agent and shall be under the sole dominion
and control of the Agent.
 
"Commodity Account Control Agreement" has the meaning specified in Section
5.01(e).
 
"Company" has the meaning specified in the opening paragraph of this Agreement.
 
"Computer Software" means all computer software, programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware and documentation and materials relating
thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing.
 
"Consent to Assignment of Letter of Credit Rights" has the meaning specified in
Section 5.01(g).
 
"Control Agreement" means a Deposit Account Control Agreement, Securities
Account Control Agreement, Commodity Account Control Agreement or Uncertificated
Security Control Agreement.
 
"Copyright Licenses" means any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.
 
"Copyrights" means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
 
 
 
2

 
 
"Deposit Account Control Agreement" has the meaning specified in Section
5.01(f).
 
"Equipment" means all "equipment" as such term is defined in Article 9 of the
UCC and, in any event, includes, without limitation, all machinery, tools,
office equipment, furniture, furnishings, and fixtures (including trade fixtures
and business fixtures) and all parts thereof and all accessions thereto and all
software related thereto.
 
"General Intangibles" means all "general intangibles" as such term is defined in
Article 9 of the UCC and, in any event, includes, without limitation, with
respect to each Grantor, (i) all tax refunds, claims for tax refunds, and tax
credits, (ii) all permits, licenses, approvals, authorizations, consents,
variances, and certifications of any Governmental Authority, (iii) all
judgments, claims, tort claims, and causes of action, (iv) all property,
casualty, liability, business interruption, and other insurance of any kind or
character, and all insurance claims and insurance refund claims, (v) all letters
of credit and letter-of-credit rights, (vi) all payment intangibles, (vii) all
lists, customer lists, books, records, recorded knowledge, goodwill, ledgers,
files (whether in printed form or stored electronically), designs, blueprints,
data, specifications, engineering reports, and manuals, computer programs and
software, and (viii) all contracts, agreements, instruments and indentures in
any form, and portions thereof, to which such Grantor is a party or under which
such Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented, replaced or otherwise modified, including, without
limitation, (A) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (B) all rights of such Grantor
to damages arising thereunder and (C) all rights of such Grantor to perform and
to exercise all remedies thereunder.
 
"Indemnified Party" has the meaning specified in Section 8.05(a).
 
"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all Copyrights, Patents, Trademarks, IP Agreements, Trade Secrets,
Computer Software, and internet domain names, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
"Intellectual Property Security Agreement" has the meaning specified in Section
5.10(f).
 
"Intercompany Note" means each Revolving Intercompany Note and any other
promissory note evidencing loans, advances or other extensions of credit made by
any Grantor to any other Obligor or any of such Grantor’s Subsidiaries.
 
"Inventory" means all "inventory" as such term is defined in Article 9 of the
UCC and, in any event, includes, without limitation, (i) all goods held for sale
or lease or to be furnished under contracts of service or so leased or
furnished, all raw materials, component materials, work in process, finished
goods, supplies and other materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in any Grantor’s business, (ii) all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind, (iii) all goods that are returned to or repossessed by or
on behalf of any Grantor, (iv) all computer programs embedded in any goods and
all accessions thereto and products thereof and (v) all documents therefor and
all software relating to any of the foregoing.
 
 
 
3

 
 
"Investment Property" means the collective reference to (i) all "investment
property" as such term is defined in Section 9-102(a)(49) of the UCC, and (ii)
whether or not constituting "investment property" as so defined, all Pledged
Securities.
 
"IP Agreements" means all Copyright Licenses, Patent Licenses, Trademark
Licenses and all other agreements, permits, consents, orders, and franchises
relating to the license, development or use of any Copyright, Patent, Trademark,
Computer Software or Trade Secret.
 
"Issuers" means the collective reference to each issuer of any Investment
Property.
 
"Patent Licenses" means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
"Patents" means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
 
"Pledged Commodity Contracts" means all commodity contracts listed on Schedule 2
and all other commodity contracts to which any Grantor is party from time to
time.
 
"Pledged Debt Securities" means all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2, together with any certificates, options, rights or
security entitlements of any nature whatsoever in respect of the debt securities
of any Person that may at any time be issued or granted to, or held by, any
Grantor.
 
"Pledged Equity Interests" shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
 
"Pledged LLC Interests" means all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading "Pledged LLC Interests" and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option to
acquire any of the foregoing.
 
"Pledged Notes" means all Intercompany Notes at any time issued to any Grantor
and all other promissory notes issued to or held by any Grantor, including,
without limitation, the Pledged Notes described on Schedule 2.
 
"Pledged Partnership Interests" means all interests of any Grantor now owned or
hereafter acquired in any general partnership, limited partnership, limited
liability partnership or other partnership including, without limitation, all
partnership interests listed on Schedule 2 hereto under the heading "Pledged
Partnership Interests" and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such partnership interests and any other warrant, right or
option to acquire any of the foregoing.
 
 
 
4

 
 
"Pledged Securities" means the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.
 
"Pledged Security Entitlements" means all security entitlements with respect to
the financial assets listed on Schedule 2 and all other security entitles of any
Grantor.
 
"Pledged Stock" means all shares of Capital Stock now owned or hereafter
acquired by any Grantor, including, without limitation, all shares of Capital
Stock described on Schedule 2 hereto under the heading "Pledged Stock", and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option to acquire any of the foregoing.
 
"Pledged Trust Interests" means all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading "Pledged Trust Interests" and the certificates, if any, representing
such trust interests and any securities intermediary pertaining to such
interests and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests and any other warrant, right or option to
acquire any of the foregoing.
 
"Proceeds" shall mean all "proceeds" as defined in Article 9 of the UCC and, in
any event, includes, without limitation, (i) all payments, dividends or
distributions made with respect to any Investment Property, (ii) whatever is
receivable or received when Collateral or proceeds are sold, exchanged,
collected or otherwise disposed of, whether such disposition is voluntary or
involuntary, and (iii) all insurance proceeds.
 
"Receivable" means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an instrument or chattel
paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
"Secured Parties" has the meaning specified in the recitals hereto.
 
"Securities Account Control Agreement" has the meaning specified in Section
5.01(d).
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Trademark Licenses" means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.
 
"Trademarks" means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.
 
"Trade Secrets" means all confidential and proprietary information, including,
without limitation, know-how, trade secrets, manufacturing and production
processes and techniques, inventions, research and development information,
databases and data, including, without limitation, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans and customer and supplier lists and information.
 
"UETA" means the Uniform Electronic Transactions Act, as in effect in any
applicable jurisdiction.
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
 
"Uncertificated Security Control Agreement" has the meaning specified in Section
5.01(c).
 
Section 1.02. Other Definitional Provisions. The rules of construction specified
in Sections 1.2, 1.3 and 1.4 of the Note Purchase Agreement shall apply to this
Agreement, mutatis mutandis.
 
(a)              The expressions "payment in full," "paid in full" and any other
similar terms or phrases when used herein with respect to the Guaranteed
Obligations shall mean the unconditional, final, indefeasible and irrevocable
payment in full, in immediately available funds, of all of the Guaranteed
Obligations.
 
(b)              Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
ARTICLE II
 
[RESERVED]
 
ARTICLE III
 
GRANT OF SECURITY INTEREST
 
Section 3.01.  Grant of Security. Each Grantor hereby assigns and transfers to
the Agent, and hereby grants to the Agent, for the benefit of the Secured
Parties, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the "Collateral"), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations (as defined in the
Limited Guaranty):
 
(a)              all Accounts;
 
(b)              all as-extracted collateral;
 
(c)              all chattel paper;
 
 
 
5

 
 
(d)             all commercial tort claims, including those described on
Schedule 7;
 
(e)             all deposit accounts;
 
(f)              all documents;
 
(g)             all Equipment;
 
(h)             all fixtures;
 
(i)              all General Intangibles;
 
(j)              all goods;
 
(k)             all instruments;
 
(l)              all Intellectual Property;
 
(m)            all Inventory;
 
(n)             all Investment Property;
 
(o)             all money;
 
(p)             all supporting obligations;
 
(q)             all real property and all other personal property of any kind or
character, whether tangible or intangible;
 
(r)              all books and records pertaining to the Collateral; and
 
(s)              to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and guarantees given
by any Person with respect to any of the foregoing.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Noteholders to make the Loans under the Note Purchase Agreement,
each Grantor hereby represents and warrants, to the Agent and each other Secured
Party that as of the date of this Agreement (and such other times that Grantors
are required to make these representations and warranties under this Agreement
or another Note Purchase Document):
 
Section 4.01. Title; No Other Liens. Except for the security interest granted to
the Agent, for the benefit of the Secured Parties, pursuant to this Agreement or
any other Note Purchase Document and the other Liens expressly permitted to
exist on the Collateral pursuant to the Note Purchase Agreement, such Grantor is
the legal and beneficial owner of each item of the Collateral free and clear of
any and all Liens, claims, or other encumbrances. No financing statement,
fixture filing or other public notice with respect to all or any part of the
Collateral is on file or of record in any filing or recording office, except
such as have been filed in favor of the Agent, for the benefit of the Secured
Parties, pursuant to this Agreement or any other Note Purchase Document or as
are otherwise expressly permitted under the Note Purchase Agreement.
 
 
 
6

 
 
 
Section 4.02.  Perfected Priority Liens
 
(a)              The security interests granted pursuant to this Agreement (i)
upon completion of the filings and other actions specified on Schedule 3 (which,
in the case of all filings and other documents referred to on said Schedule,
have been delivered to the Agent in completed and duly executed form and may be
filed by the Agent at any time) will constitute valid perfected security
interests in all of the Collateral in favor of the Agent, for the benefit of the
Secured Parties, as collateral security for the Guaranteed Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (ii) are prior to all other Liens on the Collateral except for (A)
unrecorded Liens expressly permitted by the Note Purchase Agreement which have
priority over the Liens on the Collateral by operation of law and (B) Liens
described on Schedule 10.
 
(b)              Without limiting Section 4.02(a), each Grantor has taken all
actions necessary or desirable, to the extent required by the Note Purchase
Documents or requested by the Agent, including without limitation those
specified in Section 5.01 of this Agreement to: (i) establish the Agent’s
"control" (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment Property of such Grantor constituting certificated
securities, uncertificated securities, securities accounts, security
entitlements, or commodity accounts or commodity contracts, (ii) establish the
Agent’s "control" (within the meaning of Section 9-104 of the UCC) over all
deposit accounts of such Grantor, (iii) establish the Agent’s "control" (within
the meaning of Section 9-107 of the UCC) over all letter-of-credit rights of
such Grantor, (iv) establish the Agent’s "control" (within the meaning of
Section 9-105 of the UCC) over all electronic chattel paper of such Grantor and
(v) establish the Agent’s "control" within the meaning of Section 16 of the UETA
over all "transferable records" (as defined in UETA) of such Grantor.
 
(c)              All tangible chattel paper, instruments and negotiable
documents of each Grantor has been delivered to the Agent.
 
Section 4.03.            Chief Executive Office; Etc
 
(a)           Each Grantor’s type of organization, jurisdiction of organization,
organizational identification number, taxpayer identification number and the
location of each Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4.
 
(b)              Such Grantor’s exact legal name is set forth on Schedule 4 and
such Grantor has not conducted business in the last five (5) years, and does not
conduct business, under any other name (including any trade-name or fictitious
business name) except for those names listed on Schedule 4.
 
(c)             Except as provided in Schedule 4, such Grantor has not changed
its name, jurisdiction of organization, organizational identification number,
type of organization, taxpayer identification number, chief executive office or
sole place of business or its organizational structure in any way (e.g., by
merger, consolidation, change in organizational form or otherwise) within the
past five (5) years.
 
(d)              Such Grantor has not within the last five (5) years become
bound (whether by merger or otherwise) as a debtor under a security agreement
entered into by another Person, which has not been terminated other than
security agreements identified on Schedule 4.
 
(e)              With respect to each security agreement identified on Schedule
4 pursuant to Section 4.04(d), such Grantor has set forth on Schedule 4 the
information required pursuant to clauses (a), (b) and (c) of this Section for
the debtor under each such security agreement.
 
 
 
7

 
 
(f)              All actions and consents, filings, notices, registrations, and
recordings necessary or desirable for the exercise by the Agent of the voting or
other rights provided for in this Agreement or the exercise of remedies in
respect of the Collateral have been taken, made or obtained or, in the case of
filings or recordings, authorized.
 
(g)              The information on Schedule 4 with respect to such Grantor is
true and correct in all respects.
 
(h)              All information supplied by such Grantor to the Agent with
respect to the Collateral is accurate and complete.
 
Section 4.04. Inventory and Equipment
 
(a)              All of the Inventory and the Equipment of such Grantor is kept
at the locations listed on Schedule 5.
 
(b)              None of the Inventory or Equipment of such Grantor is in the
possession of an issuer of a negotiable document (as defined in Section 7-104 of
the UCC) therefor or otherwise in the possession of a bailee or warehouseman.
 
(c)              All Equipment of such Grantor that is subject to a certificate
of title statute is described on Schedule 8.
 
Section 4.05. Farm Products. None of the Collateral constitutes, or is the
Proceeds of, farm products.
 
Section 4.06. Investment Property
 
(a)              Schedule 2 hereto sets forth under the headings "Pledged
Stock," "Pledged LLC Interests," "Pledged Partnership Interests" and "Pledged
Trust Interests," respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by each Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial or ownership interests of the
respective Issuers thereof indicated on such Schedule.
 
(b)              Schedule 2 hereto sets forth under the heading "Pledged Debt
Securities" or "Pledged Notes" all of the Pledged Debt Securities and Pledged
Notes owned by each Grantor and (i) each such Pledged Debt Security and Pledged
Note has been duly authorized, authenticated or issued, and delivered and is the
legal, valid and binding obligation of the Issuer thereof enforceable against
such Issuer in accordance with its terms, and (ii) the Issuer of each such
Pledged Debt Security is not in default of any of its obligations thereunder.
 
(c)              Each of the Pledged Equity Interests owned by such Grantor has
been duly authorized and validly issued and is fully paid and nonassessable.
 
(d)              Such Grantor is the record and beneficial owner of, and has
good and marketable title to, the Pledged Equity Interests pledged by it
hereunder, free and clear of any and all Liens or options in favor of, or claims
of, any other Person, except the security interest created by this Agreement,
and there are no outstanding preemptive rights, warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, Pledged Equity Interests.
 
 
 
8

 
 
(e)            No consent of any Person, including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Agent hereunder in any Pledged Equity Interests or the exercise by the Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof.
 
(f)              All certificated securities owned by such Grantor have been
delivered to the Agent.
 
(g)              The terms of each Pledged Partnership Interest and Pledged LLC
Interest expressly provide that they are securities governed by Article 8 of the
Uniform Commercial Code.
 
Section 4.07. Receivables
 
(a)             Each Receivable (i) is and will be the legal, valid and binding
obligation of the account debtor in respect thereof, (ii) is and will be
enforceable in accordance with its terms, (iii) is and will not be subject to
any setoffs, defenses, taxes or counterclaims (except with respect to disputes,
refunds, returns, discounts and allowances in the ordinary course of business)
and (iv) is and will be in compliance with all Requirements of Law.
 
(b)             No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any certificated security, instrument or tangible
chattel paper that has not been delivered to the Agent or constitutes electronic
chattel paper that has not been subjected to the control (within the meaning of
Section 9-105 of the UCC) of the Agent.
 
(c)              None of the obligors on any of the Receivables is a
Governmental Authority.
 
(d)              The amounts represented by such Grantor to the Agent from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate.
 
Section 4.08.   Intellectual Property.
 
(a)            The operation of such Grantor’s business as currently conducted
or as contemplated to be conducted and the use of the Intellectual Property in
connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party.
 
(b)               Such Grantor is the exclusive owner of all right, title and
interest in and to the Intellectual Property, and is entitled to use all
Intellectual Property subject only to the terms of the IP Agreements.
 
(c)              The Intellectual Property set forth on Schedule 6 hereto
includes all of the patents, patent applications, domain names, trademark
registrations and applications, copyright registrations and applications and IP
Agreements owned by such Grantor.
 
(d)              The Intellectual Property is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Grantor’s knowledge, is valid and enforceable. Such Grantor is not aware of any
uses of any item of Intellectual Property that could be expected to lead to such
item becoming invalid or unenforceable.
 
 
 
9

 
 
(e)              Such Grantor has made or performed all filings, recordings and
other acts and has paid all required fees and taxes to maintain and protect its
interest in each and every item of Intellectual Property in full force and
effect throughout the world, and to protect and maintain its interest therein
including, without limitation, recordations of any of its interests in the
Patents and Trademarks with the United States Patent and Trademark Office and in
corresponding national and international patent offices, and recordation of any
of its interests in the Copyrights with the United States Copyright Office and
in corresponding national and international copyright offices. Such Grantor has
used proper statutory notice in connection with its use of each patent,
trademark and copyright in the Intellectual Property.
 
(f)              No claim, action, suit, investigation, litigation or proceeding
has been asserted or is pending or threatened against such Grantor (i) based
upon or challenging or seeking to deny or restrict the Grantor’s rights in or
use of any of the Intellectual Property, (ii) alleging that the Grantor’s rights
in or use of the Intellectual Property or that any services provided by,
processes used by, or products manufactured or sold by, such Grantor infringe,
misappropriate, dilute, misuse or otherwise violate any patent, trademark,
copyright or any other proprietary right of any third party, or (iii) alleging
that the Intellectual Property is being licensed or sublicensed in violation or
contravention of the terms of any license or other agreement. To the best of
Grantor’s knowledge, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates the Intellectual
Property or the Grantor’s rights in or use thereof. Except as set forth on
Schedule 6 hereto, such Grantor has not granted any license, release, covenant
not to sue, non-assertion assurance, or other right to any Person with respect
to any part of the Intellectual Property. The consummation of the transactions
contemplated by the Note Purchase Documents will not result in the termination
or impairment of any of the Intellectual Property.
 
(g)              To the best of Grantor’s knowledge, with respect to each IP
Agreement: (i) such IP Agreement is valid and binding and in full force and
effect and represents the entire agreement between the respective parties
thereto with respect to the subject matter thereof; (ii) such IP Agreement will
not cease to be valid and binding and in full force and effect on terms
identical to those currently in effect as a result of the rights and interest
granted herein, nor will the grant of such rights and interest constitute a
breach or default under such IP Agreement or otherwise give any party thereto a
right to terminate such IP Agreement; (iii) such Grantor has not received any
notice of termination or cancellation under such IP Agreement; (iv) such Grantor
has not received any notice of a breach or default under such IP Agreement,
which breach or default has not been cured; (v) such Grantor has not granted to
any other third party any rights, adverse or otherwise, under such IP Agreement;
and (vi) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.
 
(h)              To the best of such Grantor’s knowledge, (A) none of the Trade
Secrets of such Grantor has been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person other than
such Grantor; (B) no employee, independent contractor or agent of such Grantor
has misappropriated any trade secrets of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of such Grantor; and (C) no employee, independent contractor or agent of such
Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s Intellectual Property.
 
(i)              No Grantor or Intellectual Property is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property or that would impair the
validity or enforceability of such Intellectual Property.
 
Section 4.09.  Securities Accounts, Commodities Accounts and Deposit Accounts
 
.
 
 
 
10

 
 
(a)              Schedule 2 sets forth under the headings "Securities Accounts"
and "Commodities Accounts," respectively, all of the securities accounts and
commodities accounts in which each Grantor has an interest. Each Grantor is the
sole entitlement holder of each such securities account and commodity account
shown opposite its name on Schedule 2, and such Grantor has not consented, to,
and is not otherwise aware of, any Person (other than the Agent pursuant hereto)
having "control" (within the meanings of Sections 8-106 and 9-106 of the UCC)
over, or any other interest in or claim against, any such securities account or
commodity account or any securities, commodities or other property credited
thereto.
 
(b)              Schedule 2 sets forth under the heading "Deposit Accounts" all
of the deposit accounts in which each Grantor has an interest. Each Grantor is
the sole account holder of each such deposit account shown opposite its name on
Schedule 2 and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than the Agent pursuant hereto) having "control" (within the
meaning of Section 9-104 of the UCC) over, or any other interest in or claim
against, any such deposit account or any money or other property deposited
therein.
 
Section 4.10. Commercial Tort Claims. Such Grantor has no commercial tort claims
other than (a) those listed on Schedule 7, or (b) as to which the actions
required by Section 5.11 have been taken.
 
Section 4.11. Letters of Credit. Such Grantor is not a beneficiary or assignee
under any letter of credit, other than the letters of credit described in
Schedule 9, and legal, binding and enforceable consents, in substantially the
form of the Consent to Assignment of Letter of Credit Rights, are in effect for
each letter of credit in which such Grantor has rights. Such Grantor has
instructed all issuers and nominated Persons under letters of credit in which
such Grantor is the beneficiary or assignee to make all payments thereunder to a
Collateral Account.
 
Section 4.12.  Independent Investigation; Etc. Such Grantor has, independently
and without reliance upon any Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Grantor will benefit directly and
indirectly from its execution and delivery of this Agreement and from the making
of the Loans by the Noteholders under the Note Purchase Agreement. There are no
conditions precedent to the effectiveness of this Agreement that have not been
satisfied or waived.
 
Section 4.13. Assigned Agreements.
 
(a)              No consent of any party (other than such Grantor) to any
Assigned Agreement is required, or purports to be required, in connection with
the execution, delivery and performance of this Agreement.
 
(b)              Each Assigned Agreement has been duly authorized, executed and
delivered by each of the parties thereto, is in full force and effect, and
constitutes a valid and legally enforceable obligation of the parties thereto,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).
 
(c)              No consent or authorization of, filing with or other act by or
in respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Assigned Agreements by any party thereto other than those which have been duly
obtained, made or performed, are in full force and effect and do not subject the
scope of any such Assigned Agreement to any limitation, either specific or
general in nature.
 
 
 
11

 
 
(d)              Neither such Grantor nor (to the best of such Grantor’s
knowledge) any of the other parties to the Assigned Agreements is in default in
the performance or observance of any of the terms thereof in any manner that, in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(e)              The right, title and interest of such Grantor in, to and under
the Assigned Agreements are not subject to any defenses, offsets, recoupments,
counterclaims or claims that, in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
(f)              Such Grantor has delivered to the Agent a complete and correct
copy of each Assigned Agreement, including all amendments, supplements and other
modifications thereto.
 
(g)              No amount payable to such Grantor under or in connection with
any Assigned Agreement is evidenced by any instrument or chattel paper that has
not been delivered to the Agent.
 
(h)              None of the parties to any Assigned Agreement is a Governmental
Authority.
 
(i)              If requested by the Agent, each party to the Assigned
Agreements (other than a Grantor) has executed and delivered to the Agent a
consent in substantially the form of Annex 4 hereto, to the assignment of the
Assigned Agreements to the Agent, for the benefit of the Secured Parties,
pursuant to this Agreement.
 
ARTICLE V
 
COVENANTS
 
Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Guaranteed Obligations shall have been paid
and performed in full:
 
Section 5.01. Delivery and Control of Instruments, Investment Property,
Negotiable Documents, Chattel Paper, Letter-of-Credit Rights, and Transferable
Records.
 
(a)           If any of the Collateral is or shall become evidenced by any
instrument, certificated security, negotiable document or tangible chattel
paper, such Grantor shall immediately deliver such instrument, certificated
security, negotiable document or tangible chattel paper to the Agent, duly
indorsed in a manner satisfactory to the Agent, to be held as Collateral
pursuant to this Agreement.
 
(b)              If any of the Collateral is or shall become electronic chattel
paper, such Grantor shall ensure that (i) a single authoritative copy exists
which is unique, identifiable, and unalterable (except as provided in clauses
(iii), (iv) and (v) of this Section 5.01(b)), (ii) such authoritative copy
identifies the Agent as the assignee and is communicated to and maintained by
the Agent or its designee, (iii) copies or revisions that add or change the
assignee of the authoritative copy can only be made with the participation of
the Agent, (iv) each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy and not the authoritative copy and (v) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.
 
(c)              If any of the Collateral is or shall become evidenced or
represented by an uncertificated security, such Grantor shall immediately cause
the Issuer thereof either (i) to register the Agent as the registered owner of
such uncertificated security, upon original issue or registration of transfer or
(ii) to agree in writing with such Grantor and the Agent that such Issuer will
comply with instructions with respect to such uncertificated security originated
by the Agent without further consent of such Grantor, such agreement to be in
form and substance satisfactory to the Agent (each such agreement being an
"Uncertificated Security Control Agreement").
 
 
12

 
 
(d)              With respect to any Investment Property of such Grantor
consisting of a securities account or security entitlement, such Grantor shall,
at the request of the Agent, enter into, and shall cause the securities
intermediary maintaining such securities account or security entitlement to
enter into, a control agreement with the Agent in form and substance
satisfactory to the Agent pursuant to which such securities intermediary shall
agree to comply with the entitlement orders and other instructions originated by
the Agent without further consent of such Grantor (each such agreement being a
"Securities Account Control Agreement").
 
(e)              With respect to any Investment Property of such Grantor
consisting of a commodity account or commodity contract, such Grantor shall, at
the request of the Agent, enter into, and shall cause the commodity intermediary
maintaining such commodity account or commodity contract to enter into, a
control agreement with the Agent in form and substance satisfactory to the
Agent, pursuant to which such commodity intermediary shall agree to comply with
the Agent’s instructions to apply any value distributed on account of any
commodity contract carried in the commodity account or other directions
concerning the commodity account originated by the Agent, in each case without
further consent by such Grantor (each such agreement being a "Commodity Account
Control Agreement").
 
(f)              With respect to each deposit account of such Grantor, such
Grantor shall, at the request of the Agent, enter into, and shall cause the bank
maintaining such deposit account to enter into, a control agreement with the
Agent in form and substance satisfactory to the Agent pursuant to which such
bank shall agree to comply with instructions originated by the Agent directing
the disposition of funds in such deposit account without further consent by such
Grantor (such agreement being a "Deposit Account Control Agreement").
 
(g)              With respect to any letter-of-credit rights of such Grantor,
such Grantor shall, at the request of the Agent, obtain the consent of the
issuer thereof and any nominated Person thereon to the assignment of the
proceeds of the related letter of credit to the Agent in accordance with Section
5-114(c) of the UCC, such consent to be in form and substance satisfactory to
the Agent (each such consent being a "Consent to Assignment of Letter of Credit
Rights").
 
(h)              Each Grantor shall, at the request of the Agent, enter into
Control Agreements with respect to any securities accounts, security
entitlements, commodity contracts, commodity accounts, and deposit accounts that
are created or acquired after the Closing Date, as of or prior to the deposit or
transfer of any such security entitlements, commodity contracts or funds into
such securities accounts, commodity accounts or deposit accounts.
 
(i)              Such Grantor will maintain all transferable records (as such
term is defined in the UETA) so that the Agent has control of the transferable
records in the manner specified in Section 16 of the UETA.
 
(j)              Upon the request of the Agent, such Grantor will notify each
Issuer of Investment Property that such Investment Property is subject to the
security interest granted hereunder.
 
(k)              In addition to and not in lieu of the foregoing, if any Issuer
of any Investment Property is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each Grantor
shall take such additional actions, including, without limitation, causing the
Issuer to register the pledge on its books and records, as may be necessary or
as may be requested by the Agent, under the laws of such jurisdiction to ensure
the validity, perfection and priority of the security interest of the Agent.
 
 
 
13

 
 
Section 5.02. Maintenance of Insurance.
 
(a)           Each Grantor will maintain (or cause to be maintained), with
financially sound and reputable companies, insurance policies (i) insuring its
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Agent and (ii) insuring such
Grantor, the Agent and the other Secured Parties against liability for personal
injury and property damage relating to such Inventory and Equipment, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Agent. Such Grantor shall, if so requested by the
Agent, deliver to the Agent original or duplicate copies of such policies of
insurance.
 
(b)             Each such policy of insurance shall (i) provide that no
cancellation, lapse, expiration, reduction in amount or change in coverage
thereof shall be effective until at least 30 days after receipt by the Agent of
written notice thereof; provided that the foregoing shall be satisfied if such
Grantor uses commercially reasonable efforts to obtain such terms, (ii) in the
case of liability insurance, provide for all losses to be paid to such Grantor
and the Secured Parties as their interests may appear, and (iii) be reasonably
satisfactory in all other respects to the Agent.
 
(c)              If an Event of Default shall have occurred and be continuing,
the Agent shall have the sole right, in the name of the Grantor or in its own
name, to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents may be necessary to effect the collection, compromise or settlement of
any claims under any such insurance policies.
 
Section 5.03. Payment of Indebtedness. Each Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any portion of the Collateral or any interest therein.
 
Section 5.04. Maintenance of Perfected Security Interest; Limitation on
Dispositions; Further Documentation; Inspection; Etc.
 
(a)              Such Grantor shall, at its sole cost and expense, maintain the
security interest created under this Agreement as a perfected security interest
having at least the priority described in Section 4.02 and shall defend such
security interest against the claims and demands of all Persons whomsoever.
 
(b)             Such Grantor shall not sell, assign, transfer, lease, or
otherwise dispose of, or abandon or permit a lapse of, or grant or permit any
Lien on, any of the Collateral or any interest therein, except as expressly
permitted by the Note Purchase Agreement.
 
(c)             Such Grantor will furnish to the Agent from time to time
statements and schedules further identifying and describing the Collateral and
other assets and property of such Grantor and such other reports in connection
therewith as the Agent may reasonably request, all in such detail as the Agent
may specify.
 
 
 
14

 
 
(d)              At any time and from time to time, upon the written request of
the Agent, and at the sole cost and expense of such Grantor, such Grantor will
promptly and duly authorize, execute and deliver, and have recorded, all further
instruments and documents and take all further actions as may be necessary or
desirable or that the Agent may request for the purpose of perfecting or
protecting the assignments and security interests granted hereunder and
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) executing and
filing any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby, (ii) delivering and pledging to the Agent for
the benefit of the Secured Parties certificates representing the Pledged Equity
Interests that constitute certificated securities, accompanied by undated stock
powers executed in blank, (iii) complying with any Requirement of Law (including
the Federal Assignment of Claims Act) as to any Collateral if such compliance is
deemed necessary or advisable by the Agent for the attachment, perfection or
priority of, or the ability of the Agent to enforce, the Agent’s security
interest in such Collateral, (iv) obtaining consents and approvals from any
Governmental Authority or other Person, including without limitation any consent
of any licensor, lessor or other Person obligated on Collateral, and
(v) obtaining waivers from mortgagees, lessors, landlords, warehousemen, and
repairmen in form and substance satisfactory to the Agent.
 
(e)              Such Grantor shall permit the Agent, or its designee, to
inspect and audit the Collateral at any reasonable time or times, wherever
located; provided, however, that unless an Event of Default has occurred and is
continuing, Agent shall provide at least three (3) business days’ notice. Such
Grantor shall reimburse the Agent on demand for all reasonable and necessary
costs and expenses incurred by the Agent in connection with inspections and
audits of Collateral; provided, however, that Grantor shall not be obligated to
reimburse the Agent for such costs and expenses for more than two (2) such
inspections and audits during each fiscal year unless an Event of Default has
occurred and is continuing.
 
(f)              Such Grantor shall not take or permit any action that could
impair the Agent’s rights in the Collateral or the perfection or priority of the
security interests created hereunder.
 
Section 5.05. Changes in Locations; Name; Jurisdiction of Incorporation; Etc.
Such Grantor will not, except upon thirty (30) days’ prior written notice to the
Agent and (a) taking all action required by the Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, delivery to the Agent of a written supplement to Schedule 5 showing
any additional location at which Inventory or Equipment shall be kept (which
supplement may be attached to Schedule 5 by the Agent):
 
(i)              permit any of the Inventory or Equipment to be kept at a
location other than those listed on Schedule 5; or
 
(ii)             change its name, type of organization, jurisdiction of
organization, organizational identification number, federal taxpayer
identification number, or the location of its chief executive office or sole
place of business from that referred to in Schedule 4.
 
Section 5.06. Notices. Such Grantor will advise the Agent immediately, in
reasonable detail, of:
 
(a)              any Lien (other than security interests created hereby or Liens
permitted under the Note Purchase Agreement) on any of the Collateral which
would adversely affect the ability of the Agent to exercise any of its remedies
hereunder; and
 
(b)              the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereunder.
 
 
 
15

 
 
Section 5.07.  Investment Property.
 
(a)              Without the prior written consent of the Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock of any nature or to issue any other securities,
obligations, rights, or other interests convertible into or granting the right
to purchase or exchange for any Capital Stock of any nature of any Issuer, (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, any of the Investment Property or Proceeds thereof (except, in
each case, pursuant to a transaction expressly permitted by the Note Purchase
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.
 
(b)              In the case of each Grantor which is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Agent promptly in writing of
the occurrence of any of the events described in clause (A), (B) or (C) of
Section 6.03(a)(ii) with respect to the Investment Property issued by it and
(iii) the terms of Sections 6.03(d) and 6.06 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.03(d) or 6.06 with respect to the Investment Property issued by it. In
addition, each Grantor which is either an Issuer or an owner of any Investment
Property consents to the grant by each other Grantor of the security interest
hereunder in favor of the Agent and to the transfer of any Investment Property
to the Agent or its nominee upon the occurrence or during the continuation of an
Event of Default and to the substitution of the Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Investment Property.
 
(c)              Such Grantor shall comply with all of its obligations under
each Organic Document governing or relating to Pledged Securities and shall
enforce all of its rights with respect to any Investment Property.
 
Section 5.08. Inventory and Equipment.
 
(a)              In producing its Inventory, such Grantor will comply with all
Requirements of Law, including, without limitation, the Fair Labor Standards
Act. Such Grantor shall maintain all of its Inventory in good saleable and
usable condition
 
(b)             Such Grantor will cause the Equipment of such Grantor to be
maintained and preserved in the same condition, repair and working order as when
new, ordinary wear and tear excepted, and in accordance with any manufacturer’s
manual relating thereto, and will forthwith, or in the case of any loss or
damage to any of such Equipment as soon as practicable after the occurrence
thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.
 
(c)              Such Grantor shall not deliver any document evidencing any
Equipment or Inventory to any Person other than the issuer of such document to
claim the goods evidenced thereby or the Agent.
 
(d)             If any Equipment or Inventory having a value in excess of
$25,000 individually or $100,000 in the aggregate is in the possession or
control of a third party, including, without limitation, any warehouseman,
bailee or agent, such Grantor shall immediately notify the Agent thereof and
shall join with the Agent in promptly notifying the third party of the Agent’s
security interest and obtaining a written acknowledgment from the third party
that it is holding the Equipment or Inventory for the benefit, and subject to
the security interest, of the Agent. Such acknowledgment must be satisfactory in
form and substance to the Agent.
 
 
 
16

 
 
(e)              With respect to any item of Equipment that is covered by a
certificate of title or ownership under a statute of any jurisdiction under the
law of which indication of a security interest on such certificate is required
as a condition of perfection thereof, such Grantor shall, at the request of the
Agent, promptly (i) provide to the Agent information with respect to any such
Equipment, (ii) execute and file with the registrar of motor vehicles or other
appropriate authority in such jurisdiction an application or other document
requesting the notation or other indication of the security interest created
hereunder on each such certificate of title, and (iii) deliver to the Agent
copies of all such applications or other documents so filed and copies of all
such certificates of title issued indicating the security interests created
hereunder in the items of Equipment covered thereby.
 
Section 5.09. Receivables.
 
(a)              Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) adjust, compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.
 
(b)              Such Grantor shall keep and maintain at its own cost and
expense satisfactory and complete records of the Receivables, including, but not
limited to, the originals of all documentation with respect to all Receivables
and records of all payments received and all credits granted on the Receivables,
all merchandise returned and all other dealings therewith.
 
(c)              Such Grantor shall perform in all material respects all of its
obligations with respect to the Receivables.
 
(d)              Such Grantor shall use its best efforts to keep in full force
and effect any supporting obligation relating to any Receivable.
 
(e)              Such Grantor will deliver to the Agent a copy of each demand,
notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables.
 
Section 5.10. Intellectual Property.
 
(a)           With respect to each item of its Intellectual Property, each
Grantor agrees to take, at its expense, all necessary steps, including, without
limitation, in the United States Patent and Trademark Office, the United States
Copyright Office and any other Governmental Authority, to (i) maintain the
validity and enforceability of such Intellectual Property and maintain such
Intellectual Property in full force and effect, and (ii) pursue the registration
and maintenance of each patent, trademark, or copyright registration or
application, now or hereafter included in such Intellectual Property of such
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the United States Patent and
Trademark Office, the United States Copyright Office or other Governmental
Authorities, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the United States Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. No Grantor shall, without the
written consent of the Agent, discontinue use of or otherwise abandon any
Intellectual Property, or abandon any right to file an application for patent,
trademark, or copyright, unless such Grantor shall have previously determined
that such use or the pursuit or maintenance of such Intellectual Property is no
longer desirable in the conduct of such Grantor’s business and that the loss
thereof would not be reasonably likely to have a Material Adverse Effect, in
which case, such Grantor will give prompt notice of any such abandonment to the
Agent.
 
 
 
17

 
 
(b)              Each Grantor agrees promptly to notify the Agent if such
Grantor becomes aware (i) that any item of the Intellectual Property may have
become abandoned, placed in the public domain, invalid or unenforceable, or of
any adverse determination or development regarding such Grantor’s ownership of
any of the Intellectual Property or its right to register the same or to keep
and maintain and enforce the same, or (ii) of any adverse determination or the
institution of any proceeding (including, without limitation, the institution of
any proceeding in the United States Patent and Trademark Office or any court)
regarding any item of the Intellectual Property.
 
(c)              In the event that any Grantor becomes aware that any item of
the Intellectual Property is being infringed or misappropriated by a third
party, such Grantor shall promptly notify the Agent and shall take such actions,
at its expense, as such Grantor or the Agent deems reasonable and appropriate
under the circumstances to protect or enforce such Intellectual Property,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.
 
(d)              Each Grantor shall use proper statutory notice in connection
with its use of each item of its Intellectual Property. No Grantor shall do or
permit any act or knowingly omit to do any act whereby any of its Intellectual
Property may lapse or become invalid or unenforceable or placed in the public
domain.
 
(e)              Each Grantor shall take all steps which it or the Agent deems
reasonable and appropriate under the circumstances to preserve and protect each
item of its Intellectual Property, including, without limitation, maintaining
the quality of any and all products or services used or provided in connection
with any of the Trademarks, consistent with the quality of the products and
services as of the date hereof, and taking all steps necessary to ensure that
all licensed users of any of the Trademarks use such consistent standards of
quality.
 
(f)              With respect to its Intellectual Property, to the extent
requested by the Agent on the date hereof or, if applicable, at such later date
on which a Grantor becomes party hereto, such Grantor agrees to execute and
deliver to the Agent an agreement, in substantially the form set forth in Annex
2 hereto or otherwise in form and substance satisfactory to the Agent (an
"Intellectual Property Security Agreement"), for recording the security interest
granted hereunder to the Agent in such Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office and any
other domestic or foreign Governmental Authorities requested by the Agent to
perfect the security interest hereunder in such Intellectual Property.
 
(g)              Such Grantor agrees that should it obtain an ownership interest
in any new or acquired item of Intellectual Property that is not on the date
hereof listed on Schedule 6 ("After-Acquired Intellectual Property") (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby, shall automatically become part of the Collateral
subject to the terms and conditions of this Agreement with respect thereto.
Within thirty (30) days after the end of each fiscal quarter of such Grantor,
each Grantor shall give written notice to the Agent identifying all
After-Acquired Intellectual Property acquired during such Fiscal Quarter, if
any, and such Grantor shall execute and deliver to the Agent with such written
notice, an Intellectual Property Security Agreement, or if such Grantor has
already executed an Intellectual Property Security Agreement, Annex 3 hereto or
otherwise in form and substance satisfactory to the Agent (an "IP Security
Agreement Supplement"), covering such After-Acquired Intellectual Property which
Intellectual Property Security Agreement or IP Security Agreement Supplement, as
applicable, shall be recorded with the United States Patent and Trademark
Office, the United States Copyright Office and any other Governmental
Authorities as may be requested by the Agent to evidence and perfect the
security interest hereunder in such After-Acquired Intellectual Property. Upon
the execution and delivery to the Agent of an Intellectual Property Security
Agreement or IP Security Agreement Supplement in accordance with this Section,
Schedule 6 shall automatically be deemed amended to include the After-Acquired
Intellectual Property covered by such IP Security Agreement Supplement.
 
 
 
18

 
 
(h)              Such Grantor shall take all steps reasonably necessary to
protect the secrecy of all Trade Secrets, including, without limitation,
entering into confidentiality agreements with employees and labeling and
restricting access to secret information and documents.
 
Section 5.11. Commercial Tort Claims. If such Grantor shall at any time hold or
acquire an interest in any commercial tort claim, then such Grantor shall within
fifteen (15) days of obtaining such interest sign and deliver documentation
acceptable to the Agent granting a security interest to the Agent in and to such
commercial tort claim under the terms and provisions of this Agreement.
 
Section 5.12.  Assigned Agreements.
 
(a)              Such Grantor shall at its expense:
 
(i)              perform and observe all the terms and provisions of the
Assigned Agreements to be performed or observed by it, maintain Assigned
Agreements to which it is a party in full force and effect, enforce Assigned
Agreements to which it is a party in accordance with their respective terms, and
take all such action to such end as may be from time to time reasonably
requested by the Agent; and
 
(ii)              furnish to the Agent promptly upon receipt thereof copies of
all notices, requests and other documents received by such Grantor under or
pursuant to the Assigned Agreements to which it is a party, and from time to
time (A) furnish to the Agent such information and reports regarding the
Assigned Agreements and the other Collateral of such Grantor as the Agent may
reasonably request and (B) upon reasonable request of the Agent make to each
other party to any Assigned Agreement to which it is a party such demands and
requests for information and reports or for action as such Grantor is entitled
to make thereunder.
 
(b)              Such Grantor shall not, except to the extent otherwise
expressly permitted under the Note Purchase Agreement:
 
(i)              cancel or terminate any Assigned Agreement to which it is a
party or consent to or accept any cancellation or termination thereof;
 
(ii)             amend, restate, supplement or otherwise modify any such
Assigned Agreement or give any consent, waiver or approval thereunder;
 
(iii)             waive any default under or breach of any such Assigned
Agreement;
 
(iv)             consent to or permit or accept any prepayment of amounts to
become due under or in connection with any such Assigned Agreement, except as
expressly provided therein; or
 
 
 
19

 
 
 
 
(v)              take any other action in connection with any such Assigned
Agreement that would impair the value of the interest or rights of such Grantor
thereunder or which would impair the interest or rights of the Agent.
 
Section 5.13. Covenants in Note Purchase Agreement.
 
  In the case of each Grantor, such Grantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.
 
ARTICLE VI
 
REMEDIAL PROVISIONS
 
Section 6.01.  Certain Matters Relating to Receivables.
 
(a)              The Agent shall have the right to verify the Receivables at any
time and from time to time in any manner and through any medium that it
considers advisable, and each Grantor shall furnish all such assistance and
information as the Agent may require in connection with such test verifications.
At any time and from time to time, upon the Agent’s request and at the expense
of the relevant Grantor, such Grantor shall furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables. Each Grantor shall provide such information as the Agent may from
time to time request regarding the Receivables, including agings and trial
balances.
 
(b)              The Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Agent’s direction and control, and the
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default. If required by the Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Agent, subject to withdrawal by the Agent for the account of the
Secured Parties in accordance with this Agreement and the other Note Purchase
Documents, and (ii) until so turned over, shall be held by such Grantor in trust
for the Agent and the Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
 
(c)              At the Agent’s request, each Grantor shall deliver to the Agent
all original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.
 
Section 6.02.  Communications with Obligors; Grantors Remain Liable.
 
(a)           The Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables to verify with them to the
Agent’s satisfaction the existence, amount and terms of any Receivables.
 
(b)          Upon the request of the Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and parties to the Assigned Agreements that the
Receivables and the Assigned Agreements have been assigned to the Agent for the
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Agent.
 
 
 
20

 
 
 
 
(c)              Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and the Assigned Agreements to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Agent nor any other Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) or Assigned Agreement by reason of or arising out of this Agreement or
the receipt by the Agent or any other Secured Party of any payment relating
thereto, nor shall the Agent or any other Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Assigned Agreement, to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
Section 6.03. Voting Rights; Dividends; Etc.
 
(a)              So long as no Event of Default shall have occurred and be
continuing:
 
(i)              Each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Property of such Grantor or any part thereof for any purpose not
inconsistent with terms of this Agreement or any other Note Purchase Document.;
provided, however, that such Grantor shall not exercise or refrain from
exercising any such right, if such action would have a material adverse effect
on the value of the Investment Property or any part thereof.
 
(ii)              Each Grantor shall be entitled to receive and retain any and
all dividends, interest and other distributions paid in respect of the
Investment Property of such Grantor if and to the extent that the payment
thereof is not otherwise prohibited by the terms of this Agreement or any of the
other Note Purchase Documents; provided, however, that any and all
 
(A)              dividends, interest and other distributions paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Investment Property,
 
(B)              dividends and other distributions paid or payable in cash in
respect of any Investment Property in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and
 
(C)              cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Investment Property
shall be, and shall be forthwith delivered to the Agent to hold as, Collateral
and shall, if received by such Grantor, be received in trust for the benefit of
the Agent and the other Secured Parties, be segregated from the other property
or funds of such Grantor, and be forthwith delivered to the Agent as Collateral
in the same form as so received (with any necessary endorsement or assignment).
 
(iii)              The Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
Section 6.03(a)(i) above and to receive the dividends or interest payments that
it is authorized to receive and retain pursuant to Section 6.03(a)(ii) above.
 
 
 
21

 
 
(b)              If an Event of Default shall have occurred and be continuing:
 
(i)              All rights of each Grantor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 6.03(a)(i) shall, upon notice to such
Grantor by the Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 6.03(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Agent, which shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights and to receive and hold as Collateral such dividends, interest and other
distributions.
 
(ii)              All dividends, interest and other distributions that are
received by any Grantor contrary to the provisions of Section 6.03(b)(i) shall
be received in trust for the benefit of the Agent and the other Secured Parties,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over to the Agent as Collateral in the same form as so received (with any
necessary endorsement or assignment).
 
(c)              The Agent shall have the right at any time to exchange any
certificates or instruments representing any Investment Property for
certificates or instruments of smaller or larger denominations. In order to
permit the Agent to exercise the voting and other consensual rights which it may
be entitled to exercise pursuant hereto and to receive all dividends, interest
and other distributions which it may be entitled to receive hereunder, each
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Agent all proxies, dividend payment orders and other
instruments as the Agent may from time to time reasonably request and each
Grantor acknowledges that the Agent may utilize the power of attorney set forth
herein.
 
(d)              Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Agent in writing that (x) states that an
Event of Default or Default has occurred and is continuing and (y) is otherwise
in accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to the Investment Property directly to the Agent.
 
(e)              If an Event of Default shall have occurred and be continuing,
the Agent shall be authorized to send to each securities intermediary, commodity
intermediary, bank or Issuer of an uncertificated security that is party to a
Control Agreement, a notice that the Agent has exclusive control and dominion
under such Control Agreement (or any comparable notice permitted under such
Control Agreement).
 
Section 6.04.  Proceeds to be Turned Over To Agent. In addition to the rights of
the Agent specified in Section 6.01 with respect to payments of Receivables, if
an Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, checks and other near-cash items shall be held by
such Grantor in trust for the Agent, segregated from other funds of such
Grantor, and shall, immediately upon receipt by such Grantor, be turned over to
the Agent in the exact form received by such Grantor (duly indorsed by such
Grantor to the Agent, if required). All Proceeds received by the Agent hereunder
shall be held by the Agent in a Collateral Account and shall not constitute
payment thereof until applied as provided in Section 6.05.
 
Section 6.05. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Agent’s election, the Agent may
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account, in payment of the Guaranteed Obligations in such
order and manner as required pursuant to the Limited Guaranty or as the Agent
may elect in its sole discretion.
 
 
 
22

 
 
Section 6.06.  Remedies. If any Event of Default shall have occurred and be
continuing:
 
(a)              The Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Guaranteed Obligations, all rights and remedies of a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or any other
applicable law or in equity. Without limiting the generality of the foregoing,
the Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give an option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Each Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Agent’s request, to assemble the Collateral and make it available to the Agent
at places which the Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefore, and any such sale may, without further
notice, be made at the time and place to which it was adjourned. Each Grantor
agrees that it would not be commercially unreasonable for the Agent to dispose
of the Collateral or any portion thereof by using Internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets. Each Grantor hereby waives any claims against the Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
a private sale was less than the price which might have been obtained at a
public sale, even if the Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Agent or any other Secured Party arising out of the exercise
by them of any rights or remedies hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten (10) days before any public
sale of Collateral or of the time after which any private sale or other
disposition of Collateral is intended to be made.
 
(b)              The Agent may sell the Collateral without giving any warranties
as to the Collateral. The Agent may disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
 
(c)              The Agent and its agents may enter upon and occupy any real
property owned or leased by any Grantor in order to exercise any of the Agent’s
rights and remedies under this Agreement, without any obligation to such Grantor
in respect of such entry or occupation.
 
(d)              For the purpose of enabling the Agent to exercise its rights
and remedies hereunder, each Grantor hereby grants to the Agent an irrevocable,
non-exclusive worldwide license (exercisable without payment of royalty or other
compensation to such Grantor) to use, operate under, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
 
 
 
23

 
 
(e)              The Agent may comply with any applicable Requirement of Law in
connection with a disposition of the Collateral or any part thereof and such
compliance will not be considered adversely to affect any sale of the Collateral
or any part thereof.
 
(f)              In the event of any sale or other disposition of any of the
Intellectual Property of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Agent or its designee such Grantor’s know-how and
expertise, and documents and things relating to any Intellectual Property
subject to such sale or other disposition, and such Grantor’s customer lists and
other records and documents relating to such Intellectual Property and to the
manufacture, distribution, advertising and sale of products and services of such
Grantor.
 
(g)              The Agent may apply the balance from any deposit account or
instruct the bank at which any deposit account is maintained to pay the balance
of any deposit account to or for the benefit of the Agent and the other Secured
Parties.
 
(h)              The Agent shall have no duty to marshal any of the Collateral.
 
Section 6.07.  Registration Rights. If the Agent shall determine to exercise its
right to sell any or all of the Pledged Equity Interests or Pledged Debt
Securities pursuant to Section 6.06, and if in the opinion of the Agent it is
necessary or advisable to have the Pledged Equity Interests or Pledged Debt
Securities, or that portion thereof to be sold, registered under the provisions
of the Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers (or equivalent
managers) of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Agent, necessary or advisable to register the Pledged Equity
Interests or Pledged Debt Securities, or that portion thereof to be sold, under
the provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity Interests or Pledged Debt Securities, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or "Blue Sky" laws of any and all jurisdictions which the Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of Section 11(a) of the Securities Act.
 
Each Grantor recognizes that the Agent may be unable to effect a public sale of
any or all the Pledged Equity Interests or Pledged Debt Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any of the Pledged Equity Interests or
Pledged Debt Securities for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.
 
 
 
24

 
 
Each Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may be necessary to make such sale or sales of all or any portion
of the Pledged Equity Interests or Pledged Debt Securities pursuant to this
Section valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the Agent
and the other Secured Parties, that the Agent and the other Secured Parties have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Note Purchase Agreement.
 
Section 6.08.  Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay in full its Guaranteed Obligations and the fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.
 
Section 6.09.  Sales on Credit. If the Agent sells any of the Collateral on
credit, the applicable Grantor will be credited only with cash payments actually
made by the purchaser and received by the Agent and applied to the indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
the Agent may resell the Collateral and the applicable Grantor shall be credited
with the proceeds of the sale.
 
ARTICLE VII
 
THE AGENT
 
Section 7.01. Agent’s Appointment as Attorney-in-Fact; Etc.
 
(a)              Each Grantor hereby irrevocably constitutes and appoints the
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, from time to time during the existence of an Event of Default, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
the Agent may deem necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
 
(i)              in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments or chattel paper for the payment of moneys due under any
Receivable or Assigned Agreement or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Agent for the purpose of
collecting any and all such moneys due under any Receivable or Assigned
Agreement or with respect to any other Collateral whenever payable;
 
(ii)              in the case of any Intellectual Property, prepare, sign,
deliver, and file for recordation in any Intellectual Property registry any and
all agreements, instruments, documents and papers as the Agent may request to
evidence and perfect the Agent’s security interest in such Intellectual Property
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;
 
 
 
25

 
 
(iii)              pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or obtain any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefore and the costs thereof;
 
(iv)              execute, in connection with any sale provided for in
Section 6.06 or 6.07, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
 
(v)              (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Agent or as the Agent shall direct; (2) ask or demand for,
collect, recover and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Agent may deem appropriate; (7) assign any
Intellectual Property (along with the goodwill of the business to which any such
Intellectual Property pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Agent shall in its sole discretion
determine; (8) exercise any and all rights, powers, privileges and remedies of
such Grantor under or with respect to the Assigned Agreements or any other
Collateral (including all rights of performance, termination, and enforcement);
(9) operate, maintain, and repair the Collateral; (10) receive, open and dispose
of any and all mail addressed to any Grantor and notify postal authorities to
change the address for delivery thereof to such address as the Agent may
designate; and (11) generally, sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Agent were the absolute owner thereof for all purposes,
and do, at the Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Agent deems necessary to protect,
preserve or realize upon the Collateral and the Agent’s security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.
 
Anything in this Section 7.01(a) to the contrary notwithstanding, the Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.01(a) unless an Event of Default shall have occurred and
be continuing.
 
(b)              If any Grantor fails to perform or comply with any of its
agreements contained herein or in any other Note Purchase Document, the Agent
may, but without any obligation so to do, perform or comply, or otherwise cause
performance or compliance, with such agreement.
 
(c)              The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with interest thereon at a
rate per annum equal to the Default Rate (which rate shall not exceed the
maximum non-usurious rate permitted by applicable law), from the date of payment
by the Agent to the date reimbursed by the relevant Grantor, shall be payable on
demand by such Grantor to the Agent.
 
(d)              Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
 
 
26

 
 
Section 7.02.  Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession (if
any), under Section 9-207 of the UCC or otherwise, shall be to deal with such
Collateral in a manner substantially similar to that which the Agent deals with
similar property for its own account. Neither the Agent, any other Secured Party
nor any of their respective officers, directors, partners, employees, agents,
advisors, attorneys, attorneys-in-fact or affiliates shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Agent pursuant to this Agreement are solely to protect
the Secured Parties’ interests in the Collateral and shall not impose any duty
upon the Agent to exercise any such powers. The Agent shall be accountable only
for amounts that it actually receives as a result of the exercise of such
powers, and neither the Agent nor any of its officers, directors, employees,
agents, advisors, attorneys, attorneys-in-fact or affiliates shall be
responsible to any Grantor for any act or failure to act hereunder, except for
its or their own gross negligence or willful misconduct.
 
Section 7.03.  Financing Statements. Each Grantor hereby authorizes the Agent to
file or record financing statements, continuation statements, and assignments
and amendments thereto, and other filing or recording documents or instruments
with respect to the Collateral without the signature of such Grantor in such
form and in such offices as the Agent determines appropriate to perfect or
maintain the perfection of the security interests of the Agent under this
Agreement. Each Grantor agrees that such financing statements may describe the
Collateral in the same manner as described in the Security Documents or as all
assets or all personal property whether now owned or hereafter acquired and
wherever located (or use words of similar effect) of such Grantor, or contain
such other description as the Agent, in its sole judgment, determines is
necessary or advisable, including any real property or fixtures description.
Each Grantor hereby ratifies each such financing statement and any and all other
financing statements filed prior to the date hereof by the Agent.
 
Section 7.04.  Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
other Secured Parties, be governed by the Note Purchase Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Agent and the Grantors, the Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01.  Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except
pursuant to a written instrument signed by the Agent and each Grantor.
 
Section 8.02.   Notices. All notices, requests and demands and other
communications to or upon the Agent or any Grantor hereunder shall be effected
in the manner provided for in Section 8.2 of the Note Purchase Agreement.
 
 
 
27

 
 
Section 8.03.  Security Interest Absolute. All rights of the Agent and each
other Secured Party hereunder, each grant of a security interest in the
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Note Purchase Agreement, the Limited Guaranty or any other Note Purchase
Document, any agreement with respect to any of the Guaranteed Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to any departure from the Note Purchase Agreement, the Limited Guaranty
or any other Note Purchase Document or any other agreement or instrument, (c)
any exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Guaranteed Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Guaranteed Obligations or
this Agreement.
 
Section 8.04.   No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.01), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Agent or any other Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Agent or such other Secured Party would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
 
Section 8.05.  Indemnity and Expenses.
 
(a)              Each Grantor agrees to indemnify, defend and save and hold
harmless each Secured Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an "Indemnified
Party") from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.
 
(b)              Each Grantor will upon demand pay to the Agent the amount of
any and all costs and expenses, including, without limitation, the reasonable
fees and expenses of its counsel and of any experts and agents, that the Agent
may incur in connection with (i) the custody, preservation, use or operation of,
or the sale of, collection from or other realization upon, any of the Collateral
of such Grantor, (ii) the exercise or enforcement of any of the rights of the
Agent or the other Secured Parties hereunder or (iii) the failure by such
Grantor to perform or observe any of the provisions hereof.
 
(c)              The agreements in this Section 8.05 shall survive repayment of
the Guaranteed Obligations and all other amounts payable under the Note Purchase
Agreement, the Limited Guaranty and the other Note Purchase Documents.
 
Section 8.06. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Agent and the other Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the Agent.
 
 
 
28

 
 
Section 8.07.  Set-Off. Each Grantor hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Note Purchase
Agreement, any other Note Purchase Document or otherwise, as such Secured Party
may elect, whether or not such Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Secured Parties under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.
 
Section 8.08.  Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile shall
be effective as delivery of an original executed counterpart of this Agreement.
 
Section 8.09.  Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 8.10.  Headings. The Article and Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
Section 8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE GRANTORS AND SECURED PARTIES HEREUNDER AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
 
 
 
29

 
 
Section 8.12.  Submission To Jurisdiction.
 
(a)              EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE AGENT, ANY NOTEHOLDER, ANY OTHER SECURED PARTY OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER NOTE PURCHASE DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER NOTE PURCHASE DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER NOTE PURCHASE DOCUMENT AGAINST THE COMPANY OR ANY OTHER GRANTOR OR
OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(b)              Each Grantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Note Purchase Document in any court
referred to in Section 8.12(a). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(c)              Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 8.02. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law
 
(d)              Each Grantor agrees (i) to not assert any claim against the
Agent, any Noteholder or any of their Related Parties, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to or
alleged in connection with this Agreement or any of the other Note Purchase
Documents or any of the transactions contemplated herein and (ii) that the
Agent, the Noteholders or their respective Related Parties shall have no
responsibility or liability to any other party or any of its Related Parties for
any such damages.
 
Section 8.13.  Acknowledgements. Each party hereby acknowledges and agrees that:
 
(a)              it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Note Purchase Documents to which it
is a party, and this Agreement shall be construed as if jointly drafted by the
parties hereto;
 
(b)              no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Note Purchase Documents, and the relationship between the Grantors, on the
one hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(c)              no joint venture is created hereby or by the other Note
Purchase Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.
 
Section 8.14. Additional Grantors. If the Company shall create or acquire any
direct or indirect Subsidiary after the date hereof, the Company shall
immediately cause such Subsidiary to become a party to this Agreement and to be
a Grantor for all purposes of this Agreement by execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
 
 
 
30

 
 
Section 8.15.  Release
 
(a)           At such time as the Guaranteed Obligations shall have been paid in
full, the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. At the request and
sole expense of any Grantor following any such termination, the Agent shall
deliver to such Grantor any Collateral held by the Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.
 
(b)          Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Agent subject to such Grantor’s rights under Section
9-509(d)(2) of the UCC.
 
Section 8.16.  WAIVER OF JURY TRIAL. EACH GRANTOR WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY SECURED PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH SECURED PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
SECURED PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 8.17. INTEGRATION. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
OF THE GRANTORS AND THE SECURED PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY THE ADMNISTRATIVE AGENT OR ANY OTHER SECURED
PARTY RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED
TO HEREIN. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
Section 8.18.  Time is of the Essence. Time is of the essence of this Agreement.
 
Section 8.19.  Survival. All covenants, agreements, representations and
warranties made by the Grantors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of this Agreement and the making of the Loans, regardless
of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Loans or any other Guaranteed
Obligations are outstanding and unpaid.
 
[Signature Page Follows]
 
 
 
 
31

 
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
 
GRANTOR:
 
AEMETIS, INC.
 
By:          /s/ Eric A. McAfee
Name: Eric A. McAfee
Title: President and CEO
 
AGENT:
 
THIRD EYE CAPITAL CORPORATION
 
By:          /s/ Arif N. Bhalwani
Name: Arif N. Bhalwani
Title: Managing Director
 
 
 
[Signature Page – General Security Agreement]

 
Schedule 1
 
ASSIGNED AGREEMENTS
 
 





 
Schedule 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Pledged Stock:
 

 
Pledged Notes:
 

 
Pledged Debt Securities
 

 
Pledged Partnership Interests:
 

 
Pledged LLC Interests:
 

 
Pledged Trust Interests:
 

 
Pledged Security Entitlements:
 

 
Pledged Commodity Contracts:
 

 
Other Investment Property:
 

 
Deposit Accounts:

 

Grantor Deposit Account
Number and Location Depository Bank
(Name and Address) Depositary Bank’s
Jurisdiction under
UCC 9-304

 





 
Schedule 3
 
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
 
Uniform Commercial Code Filings
 
Grantor
UCC Filing Office
 
 

 
Patent and Trademark Filings
 
Recordation of any Intellectual Property Security Agreement or IP Security
Agreement Supplement with the United States Patent and Trademark Office and/or
the United States Copyright Office, as applicable, with respect to Grantor’s
registered Intellectual Property, if any.
 
Actions with respect to Investment Property
 
Deliver to the Agent all certificated securities (if any) described on Schedule
2, as such schedule may be updated from time to time.
 
Other Actions
 
Enter into a Control Agreements with respect to any deposit account described on
Schedule 2 or any other securities accounts, security entitlements, commodity
contracts, commodity accounts, and deposit accounts that are created or acquired
after the Closing Date.
 
 
 





 
Schedule 4
 
JURISDICTIONS OF ORGANIZATION AND CHIEF EXECUTIVE OFFICES
 
A.            
Exact legal name, jurisdiction of organization, type of organization, location
of chief executive office or sole place of business, taxpayer identification
number and organizational identification number of each Grantor:
 
Legal Name of Each Grantor
Jurisdiction of Organization
Type of Organization
Location of
Chief Executive
Office/Sole Place
of Business
Federal
Taxpayer I.D.

Organizational I.D. #
 
 
 
 
 
 

 
 
B.            
Other names (including trade names and fictitious business names) under which
each Grantor has done business for the past five (5) years:
 
 
 
C.            
Changes in name, jurisdiction of organization, type of organization,
organizational identification number, taxpayer identification number, chief
executive office or sole place of business, or corporate or organizational
structure for the past five (5) years:
 
 
 
 

 
D.            
Security agreements pursuant to which any Grantor is bound as a debtor within
the past five (5) years:
 
 
 
 



 
Schedule 5
 
LOCATION OF INVENTORY AND EQUIPMENT
 
 





 
Schedule 6
 
INTELLECTUAL PROPERTY
 
A.            
Patents
 
 
 
 
 
 
 

 
B.            
Trademarks
 
 
 
 
 
 
 
 

 
C.            
Trade Names
 
 

D.            
Copyrights
 
 
E.            
IP Agreements
 
 
F.            
Internet Domain Names
 
 
 
 
 





 
Schedule 7
 
COMMERCIAL TORT CLAIMS
 
 





 
Schedule 8
 
EQUIPMENT SUBJECT TO CERTIFICATE OF TITLE STATUTES
 
Make
Model
Certificate of Title #
(Specify State)
 
 
 

 
 
 
 





 
Schedule 9
 
LETTERS OF CREDIT
 
Account Party
Issuer
Nominated
Person
Beneficiary
Face Amount
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 





 
Schedule 10
 
EXISTING PRIOR LIENS
 





 
Annex 1 to
Security Agreement
 
 
ASSUMPTION AGREEMENT, dated as of ________________, 201__, made by
_______________, a _____________ (the "Additional Grantor"), in favor of THIRD
EYE CAPITAL CORPORATION, as administrative agent and collateral agent for and on
behalf of the Noteholders (in such aforesaid capacities, or any successor or
assign in such capacities, the “Agent”).
 
WITNESSETH:
 
WHEREAS, Goodland Advanced Fuels, Inc., a Delaware corporation, the Noteholders
from time to time party thereto, and the Agent have entered into that certain
Note Purchase Agreement, dated as of ____, 2017 (as amended, varied,
supplemented, restated, renewed or replaced at any time and from time to time,
the "Note Purchase Agreement");
 
WHEREAS, in connection with the Note Purchase Agreement, Aemetis, Inc., a Nevada
corporation (the “Company”) has entered into that certain General Security
Agreement, dated as of ____, 2017 (as amended, varied, supplemented, restated,
renewed or replaced at any time and from time to time, the "Security Agreement";
terms defined in the Security Agreement and not defined herein are used herein
as defined in the Security Agreement) in favor of the Agent for the benefit of
the Secured Parties;
 
WHEREAS, the Note Purchase Agreement and/or the Security Agreement requires the
Additional Grantor to become a party to the Security Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.              Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.14 of the Security
Agreement, hereby becomes a party to the Security Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder. The Additional
Grantor hereby further agrees, as of the date first above written, that each
reference in the Security Agreement to a "Grantor" shall also mean and be a
reference to such Additional Grantor. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Security Agreement and the Additional Grantor hereby certifies, as of the date
first above written, that such supplemental schedules have been prepared by the
undersigned in substantially the form of the equivalent Schedules to the
Security Agreement and are complete and correct. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Article IV of the Security Agreement is true and correct on and as
of the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.
 
2.              Grant of Security. Without limiting the generality of Section 1
of this Assumption Agreement, as security for the prompt and complete payment
and performance when due of all of the Guaranteed Obligations, the Additional
Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
its right, title and interest in and to all of the Collateral, whether now owned
or hereafter acquired by the Additional Grantor, wherever located and whether
now or hereafter existing or arising, including, without limitation, the
property and assets of the undersigned set forth on the attached supplemental
schedules to the Schedules to the Security Agreement.
 
 





 
 
 
 
3.              Counterparts. This Assumption Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto were upon the same instrument. Delivery of an
executed signature page of this Assumption Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.
 
4.              Governing Law. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE ADDITIONAL GRANTOR AND THE AGENT HEREUNDER AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS ASSUMPTION AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
5.              INTEGRATION. THIS WRITTEN ASSUMPTION AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
 
 
[Signature Pages Follow]
 
 
 
 




2

 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[NAME OF ADDITIONAL GRANTOR]
 
By:                                                                  

Name:                                                             
Title:                                                             
 
Accepted and agreed to by:
 
THIRD EYE CAPITAL CORPORATION,
as Agent
 
 
By:                                                             

Name:                                                       
Title:                                                       
 
By:                                                           

Name:                                                       
Title:                                                       
 





 
Annex 1-A to
Assumption Agreement
 
Supplement to Schedule 1
 
Supplement to Schedule 2
 
Supplement to Schedule 3
 
Supplement to Schedule 4
 
Supplement to Schedule 5
 
Supplement to Schedule 6
 
Supplement to Schedule 7
 
Supplement to Schedule 8
 
Supplement to Schedule 9
 
Supplement to Schedule 10
 





 
Annex 2 to
Security Agreement
 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, the "IP Security
Agreement") dated as of ____________________, 201__, is made by the Persons
listed on the signature pages hereof (collectively, the "Grantors") in favor of
THIRD EYE CAPITAL CORPORATION, as administrative agent and collateral agent for
and on behalf of the Noteholders (in such aforesaid capacities, or any successor
or assign in such capacities, the “Agent”).
 
WHEREAS, Goodland Advanced Fuels, Inc., a Delaware corporation, the Noteholders
from time to time party thereto, and the Agent have entered into that certain
Note Purchase Agreement, dated as of ____, 2017 (as amended, varied,
supplemented, restated, renewed or replaced at any time and from time to time,
the "Note Purchase Agreement").
 
WHEREAS, in connection with the Note Purchase Agreement, Aemetis, Inc. (the
“Company”) has entered into that certain General Security Agreement, dated as of
____, 2017 (as amended, varied, supplemented, restated, renewed or replaced at
any time and from time to time, the "Security Agreement"; terms defined in the
Security Agreement and not defined herein are used herein as defined in the
Security Agreement) in favor of the Agent for the benefit of the Secured
Parties.
 
WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Agent, for the benefit of the Secured Parties, a security interest in, among
other property, all Intellectual Property of the Grantors, and have agreed as a
condition thereof to execute this IP Security Agreement for recording with the
United States Patent and Trademark Office, the United States Copyright Office
and other Governmental Authorities.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:
 
SECTION 1.  Grant of Security. Each Grantor hereby grants to the Agent, for the
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in and to the following (the "Collateral"):
 
(i)           the patents and patent applications set forth in Schedule A hereto
(the "Patents");
 
(ii)           the trademark and service mark registrations and applications set
forth in Schedule B hereto, together with the goodwill symbolized thereby (the
"Trademarks");
 
(iii)        all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and copyright licenses set forth in Schedule C
hereto (the "Copyrights");
 
(iv)        all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
 
 





 
 
(v)           any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
 
(vi)           any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
 
SECTION 2.  Security for Guaranteed Obligations. The grant of a security
interest in, the Collateral by each Grantor under this IP Security Agreement
secures the prompt and complete payment and performance when due of all
Guaranteed Obligations, whether direct or indirect, now existing or hereafter
arising, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, guarantee obligations,
indemnifications, contract causes of action, costs, expenses or otherwise.
 
SECTION 3.  Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable Governmental Authority record this IP Security
Agreement.
 
SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.
 
SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Agent with respect to
the Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.
 
SECTION 6.  Governing Law. THIS IP SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE GRANTORS AND SECURED PARTIES HEREUNDER AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS IP SECURITY AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
 
[Signature Pages Follow]
 
 




2

 
[NAME OF GRANTOR]
 
 
By:                                                                 

Name:                                                               

Title:                                                               

 
Address for Notices:
 
 
 
 
 
 
 
 
 
[NAME OF GRANTOR]
 
 
By:                                                                  

Name:                                                               

Title:                                                               

 
Address for Notices:
 
 
 
 
 
 
 
 
 
 
 





 
Annex 3 to
Security Agreement
 
 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this "IP Security
Agreement Supplement") dated as of ________, 201_, is made by the Person listed
on the signature page hereof (the "Grantor") in favor of THIRD EYE CAPITAL
CORPORATION, as administrative agent and collateral agent for and on behalf of
the Noteholders (in such aforesaid capacities, or any successor or assign in
such capacities, the “Agent”).
 
WHEREAS, Goodland Advanced Fuels, Inc., a Delaware corporation (the “Company”),
the Noteholders from time to time party thereto, and the Agent have entered into
that certain Note Purchase Agreement, dated as of ____, 2017 (as amended,
varied, supplemented, restated, renewed or replaced at any time and from time to
time, the "Note Purchase Agreement").
 
WHEREAS, in connection with the Note Purchase Agreement, the Company has entered
into that certain General Security Agreement, dated as of ____, 2017 (as
amended, varied, supplemented, restated, renewed or replaced at any time and
from time to time, the "Security Agreement"; terms defined in the Security
Agreement and not defined herein are used herein as defined in the Security
Agreement) in favor of the Agent for the benefit of the Secured Parties.
 
WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Agent, for the benefit of the Secured Parties, a security interest in the
Collateral (as defined in Section 1 below) of the Grantor and has agreed as a
condition thereof to execute this IP Security Agreement Supplement for recording
with the United States Patent and Trademark Office, the United States Copyright
Office and other Governmental Authorities.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:
 
SECTION 1.  Grant of Security. The Grantor hereby grants to the Agent, for the
benefit of the Secured Parties, a security interest in all of the Grantor’s
right, title and interest in and to the following (the "Collateral"):
 
(i)           the patents and patent applications set forth in Schedule A hereto
(the "Patents");
 
(ii)          the trademark and service mark registrations and applications set
forth in Schedule B hereto, together with the goodwill symbolized thereby (the
"Trademarks");
 
(iii)         the copyright registrations and applications and copyright
licenses set forth in Schedule C hereto (the "Copyrights");
 
(iv)        all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
 
 
 




2

 
 
(v)           all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
 
(vi)           any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.
 
SECTION 2.  Supplement to Security Agreement. Schedule 6 to the Security
Agreement is, effective as of the date hereof, hereby supplemented to add to
such Schedule the Collateral described in Section 1 above.
 
SECTION 3. Security for Guaranteed Obligations. The grant of a security interest
in the Collateral by the Grantor under this IP Security Agreement Supplement
secures the prompt and complete payment and performance when due of all
Guaranteed Obligations, whether direct or indirect, absolute or contingent, now
existing or hereafter arising, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, guarantee obligations,
indemnifications, contract causes of action, costs, expenses or otherwise.
 
SECTION 4. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable Governmental Authority to record this IP Security Agreement
Supplement.
 
SECTION 5.  Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.
 
SECTION 6.  Governing Law. THIS IP SECURITY AGREEMENT SUPPLEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE GRANTOR AND SECURED PARTIES HEREUNDER AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS IP SECURITY AGREEMENT
SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
[Signature Pages Follow]
 
 




3

 
IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.
 
[NAME OF GRANTOR]
 
 
By:                                                                  

Name:                                                                  
Title:                                                                  
 
Address for Notices:
 
 
 
 
 





 
Annex 4 to
Security Agreement
 
 
FORM OF CONSENT AND AGREEMENT
 
The undersigned hereby (a) acknowledges notice of, and consents to the terms and
provisions of, that certain General Security Agreement dated as of ____, 2017
(as amended, varied, supplemented, restated, renewed or replaced at any time and
from time to time, the "Security Agreement", the terms defined therein being
used herein as therein defined) from ____________________ (the "Grantor") and
certain other grantors from time to time party thereto to THIRD EYE CAPITAL
CORPORATION, as administrative agent and collateral agent for and on behalf of
the Noteholders (in such aforesaid capacities, or any successor or assign in
such capacities, the “Agent”), (b) consents in all respects to the pledge and
assignment to the Agent of all of the Grantor’s right, title and interest in, to
and under the Assigned Agreement (as defined below) pursuant to the Security
Agreement, (c) consents to any and all filings made or required by the Agent to
perfect the security interest in the Assigned Agreement created by the Security
Agreement, (d) agrees that the Agent shall be entitled to exercise any and all
rights and remedies of the undersigned under the Assigned Agreement in
accordance with the terms of the Security Agreement, and (e) agrees with the
Agent that:
 
(i)           A true copy of the agreement between the undersigned and the
Grantor dated ____________, ____ (the "Assigned Agreement"), including, without
limitation, all amendments, modifications, restatements and supplements is
attached hereto as Schedule 1. The Assigned Agreement is in full force and
effect, and the undersigned is not aware of any default under the Assigned
Agreement or any event that would give any party the right to terminate or
rescind the Assigned Agreement. No prepayments have been made of any amounts to
become due under the Assigned Agreement.
 
(ii)           The undersigned will make all payments to be made by it under or
in connection with the Assigned Agreement in accordance with the instructions of
the Agent.
 
(iii)           All payments referred to in paragraph (ii) above shall be made
by the undersigned irrespective of, and without deduction for, any counterclaim,
defense, recoupment or set off and shall be final, and the undersigned will not
seek to recover from any Secured Party for any reason any such payment once
made.
 
(iv)           The Agent or its designee shall be entitled to exercise any and
all rights and remedies of the Grantor under the Assigned Agreement in
accordance with the terms of the Security Agreement, and the undersigned shall
comply in all respects with such exercise.
 
(v)           The undersigned will not, without the prior written consent of the
Agent, (A) cancel or terminate the Assigned Agreement or consent to or accept
any cancellation or termination thereof, (B) amend, amend and restate,
supplement or otherwise modify the Assigned Agreement, or (C) make any
prepayment of amounts to become due under or in connection with the Assigned
Agreement.
 
(vi)           The undersigned shall deliver to the Agent, concurrently with the
delivery thereof to the Grantor, a copy of each notice, request or demand given
by the undersigned pursuant to the Assigned Agreement.
 
(vii)           Neither the Agent nor any other Secured Party shall have any
liability or obligation under the Assigned Agreement as a result of this Consent
and Agreement, the Security Agreement or otherwise.
 
 
 




2

 
 
(viii)         Upon the enforcement of the Security Agreement by the Agent and
the transfer of the Assigned Agreement to a transferee, the undersigned will
recognize the transferee as the counterparty to the Assigned Agreement in the
place and stead of the Grantor.
 
(ix)           The undersigned shall not sell, assign, convey or grant a
security interest in, or otherwise transfer any of its right, title or interest
in or to, the Assigned Agreement without the prior written consent of the Agent.
 
(x)           The undersigned will not commence, or join with any other person
or entity in commencing, any proceeding against the Grantor [or any of Grantor’s
affiliates] under any bankruptcy, reorganization, liquidation, or insolvency law
or statute now or hereafter in effect in any jurisdiction.
 
In order to induce the Noteholders to make the Loans under the Note Purchase
Agreement, the undersigned repeats and reaffirms for the benefit of the Secured
Parties the representations and warranties made by it in the Assigned Agreement.
 
This Consent and Agreement shall be binding upon the undersigned and its
successors and assigns, and shall inure, together with the rights and remedies
of the Agent hereunder, to the benefit of the Secured Parties and their
successors, transferees and assigns. THIS CONSENT AND AGREEMENT AND THE RIGHTS
AND OBLIGATIONS HEREUNDER OF THE PARTIES HERETO, THE GRANTOR AND SECURED
PARTIES, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Consent and Agreement
as of the date set opposite its name below.
 
 




3

 
Dated: _______________, 201__.
 
 
 
[NAME OF COUNTERPARTY TO ASSIGNED AGREEMENT]
 
 
By:                                                                 

Name:                                                          

Title:                                                             
 
 
 





 

ACKNOWLEDGEMENT AND CONSENT***
 
The undersigned hereby acknowledges receipt of a copy of the General Security
Agreement dated as of ____, 2017 (the "Agreement"), made by Goodland Advanced
Fuels, Inc. and the other Grantors parties thereto from time to time, for the
benefit of THIRD EYE CAPITAL CORPORATION, as Agent. The undersigned agrees for
the benefit of the Agent and the other Secured Parties as follows:
 
1. The undersigned irrevocably and unconditionally consents to the execution,
delivery and performance of the Agreement by each of the Grantors and to the
exercise and enforcement by the Agent of its rights and remedies thereunder.
 
2. The undersigned will be bound by the terms of the Agreement and will comply
with such term insofar as such terms are applicable to the undersigned.
 
3. The undersigned will notify the Agent promptly in writing of the occurrence
of any of the events described in clause (A), (B) or (C) of Section 6.03(a)(ii)
of the Agreement.
 
The terms of Sections 6.03(d) and 6.06 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to 6.03(d) or 6.06 of the Agreement.
 
[Name of Issuer]
 
By:                                                                            
Name:                                                                            
Title:                                                                            
 
Address for Notices:
 
 
 
 
Fax: ________________________________
 
 
 
 
 
 
 
 



*** This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.
 
 